Citation Nr: 0824751	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982, and from January 1985 to November 1986.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in June 2003 for a Board hearing which was conducted 
in August 2003.  This matter was remanded again in June 2004 
and December 2005.  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT


1.  The veteran has a personality disorder.

2.  An acquired psychiatric disability, to include major 
depressive disorder, was not manifested during the veteran's 
active duty service or for many years thereafter, nor is any 
current acquired psychiatric disability otherwise related to 
service.


CONCLUSIONS OF LAW

1.  The veteran's personality disorder is not a disability 
for VA compensation purposes.  38 C.F.R. § 3.303 (2007).

2.  An acquired psychiatric disability, to include major 
depressive disorder, was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2001 and 
August 2001.  The letters predated the February 2002 rating 
decision.  See id.  Subsequently, the veteran was issued 
another VCAA letter in June 2004 and January 2006.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  The May 2001, August 2001, June 2004, and 
January 2006 VCAA letters have clearly advised the veteran of 
the evidence necessary to substantiate his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, service personnel records, 
and post-service VA and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains reports of VA examinations performed in 
October 2002, October 2004, and October 2006.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disability.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the record, the Board acknowledges a diagnosis of post-
traumatic stress disorder (PTSD) in private medical records 
from Carey Counseling Center.  In a September 2007 statement 
from the veteran, he clarified that he did wish to seek 
service connection for PTSD; he stated that he was only 
seeking service connection for passive aggressive personality 
disorder and major depression.

An examination performed for induction purposes in April 
1976, and an examination performed in April 1983 reflects 
that the veteran's psychiatric state was clinically evaluated 
as normal.  An examination performed for reenlistment 
purposes in January 1985 reflects that the veteran's 
psychiatric state was clinically evaluated as normal.  

On September 11, 1986, the veteran was admitted to the mental 
ward complaining of suicide ideas and depression.  He 
reported that he had been "depressed" for a little over 90 
days, and denied being depressed before arriving.  He 
reported having problems with his unit and the chain of 
command, and the examiner noted that it was apparently from a 
rather long history that his unit was reacting to his hostile 
passive-aggressive attitude.  He stated that he did not want 
to go back to his unit, and reported thoughts of overdosing 
on medication and running the heavy equipment he operates 
over cliffs.  The examiner noted that review of history in 
terms of depressive signs or symptoms was essentially 
negative.  There were no real problems elicited on admission 
with sleep, appetite, weight, energy, or interest level 
changes.  Most of his history was devoted to complaints of 
the unfairness of his unit.  He was initially placed on 
suicide precautions because of his expressed suicide 
ideation, but upon group, occupational and individual 
therapy, he became more inclined to feel that he should be 
discharged from service and allowed to return to civilian 
life.  Contact was made with his unit to suggest Chapter 
discharge.  He was discharged from the hospital on September 
19 with no Axis I diagnosis, and an Axis II diagnosis of 
passive-aggressive personality disorder.  

Service medical records reflect that on September 22, 1986, 
the veteran was hospitalized for two weeks due to a suicide 
attempt.  He complained of sleep impairment, loss of 
appetite, tearfulness, impaired energy, and lack of sex drive 
for over a year.  On admission, he was considered to be 
suffering from a major depressive disorder and was prescribed 
medication which appeared to improve his mood and behavior.  
He persisted in complaining about the unit as the author of 
all of his difficulties and his interest and desire to be 
expeditiously separated under Chapter.  His command sergeant 
major was interviewed who appeared totally unsympathetic and 
saw the veteran as a criminal.  In spite of the veteran's 
continued apparent improvement, he continued to complain of 
side effects of the medications and "the only thing to 
improve my depression is to get out of the military."  By 
September 30, in the absence of any apparent improvement 
noticeable to the veteran, the decision was taken to 
discontinue the medication in order not to provide him with 
another device for manipulating his unit.  After gradually 
tapering, he was discharged to duty on October 3, with a 
recommendation for Chapter evaluation with the diagnosis of 
passive/aggressive personality disorder manifested by 
unwillingness to conform to the requirements of military 
service, anger to authority, repeated minor disciplinary 
offenses, and manipulative suicidal gestures and threats.  
The predisposition was life-long personality disorder.  It 
was specifically noted that there was no finding of a 
psychiatric disease under Axis I.  On follow-up examination 
on October 7, 1986, he was stable and denied suicidal 
ideation.  The veteran was separated effective November 1986.

The earliest post-service medical evidence on file reflects 
that in January 2000, the veteran sought treatment at a 
private medical center complaining that he was in "bad 
shape."  A history of abusing crack cocaine and abusing 
alcohol was reflected.  A history of psychological and 
interpersonal problems was also reflected.  He reported 
previously seeking outpatient treatment for alcohol and drug 
abuse on two occasions.  Upon mental status examination, the 
impression was cocaine dependence, alcohol dependence, and 
adjustment disorder with depressed mood.  The plan was to 
detoxify the veteran off of alcohol and cocaine.  

VA treatment records reflect that in February 2000 through 
early March 2000, the veteran was admitted to a vocational 
lodge.  He reported being homeless, needing vocational 
assistance and needed continued support with recovery.  Axis 
I diagnoses of cocaine dependency, and alcohol dependence are 
reflected, but there was no mental diagnosis.  He was 
discharged in March 2000.  In November 2000, the veteran 
sought follow-up treatment and the examiner noted that the 
veteran carried a diagnosis of major depressive disorder and 
substance abuse.  

In consideration of the in-service diagnosis of passive 
aggressive personality disorder, the Board notes that 
congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, on such 
basis, service connection cannot be granted for a personality 
disorder.  In any event, the in-service examiners determined 
that such personality disorder was a life-long disorder and 
that it pre-existed service.  Likewise, October 2004 and 
October 2006 VA examinations of record also reflect opinions 
that the veteran's personality disorder likely pre-existed 
service.  The Board also notes that while the veteran 
suffered from depressive symptoms during his second 
hospitalization, on discharge the in-service examiners opined 
that the veteran did not have an Axis I psychiatric diagnosis 
and related such depressive symptoms to his personality 
disorder.  Thus, the only question that remains is whether 
the veteran's currently diagnosed major depressive disorder 
is etiologically related to his period of service.  

In September 2002, the veteran underwent a VA examination.  
It is noted, however, and the examiner specifically 
acknowledged that the service medical records were 
incomplete.  The examiner conducted a mental status 
examination, and the Axis I diagnoses were major depression 
with psychotic features; alcohol dependence and cocaine 
dependence in remission; marijuana abuse in remission, and 
the Axis II diagnosis was personality disorder not otherwise 
specified with paranoid, schizoid, and antisocial features.  
In offering an opinion, however, the examiner noted that 
determining whether the veteran's current psychiatric 
condition (depression) had its onset in the military was made 
more difficult by the lack of complete documentation from his 
in-service hospitalizations.  Based on the discharge 
instructions and an emergency room note, as well as the 
veteran's description of events, suggested that his problems 
during service were related to his characterological and 
interpersonal difficulties rather than a major mood disorder.  
The examiner also stated that it seems likely that the 
veteran's self-acknowledged characterological difficulties 
have continued to negatively impact his lifestyle, 
relationships and mood - more profound for him now that he is 
absent alcohol and drugs.  

In October 2004, the veteran underwent another VA 
examination.  The examiner noted review of the claims folder, 
and while additional service medical records had been 
associated with the claims folder, the examiner specifically 
acknowledged that none of the additional medical records 
provided additional information regarding the 1986 
hospitalizations.  Upon mental status examination, the Axis I 
diagnoses were major depressive disorder, severe with 
psychotic features, and polysubstance dependence currently in 
1 year remission; and, the Axis II diagnosis was personality 
disorder not otherwise specified with antisocial and paranoid 
features.  With regard to the veteran's major depressive 
disorder, the examiner noted that there was no consistent 
diagnosis of this condition until 1999.  The examiner 
explained that suicidal behavior is a major component of 
severe depression which was first noted in his 1986 
hospitalization.  The examiner then stated that depression 
was first recognized as a psychiatric symptom for the veteran 
during his second active enlistment.  At the time, his 
suicidal behavior was attributed to his personality disorder.  
The examiner explained that it is common for individuals with 
personality disorders, as well as with chronic substance 
abuse, to have periods of depression when the attributes of 
their personality disorders or illegal nature of their drug 
usage cause severe problems with occupational, interpersonal, 
or social functioning.  The examiner continued to state that 
in other words, when personality problems or substance abuse 
cause marriages, social relationships, and jobs to be in 
jeopardy, depression often ensues.  

The examiner further commented that given the problems of 
substance abuse and antisocial activities noted in the 
veteran's pre-military past, it is hard to formulate any 
clinical explanations that have his major depression as 
caused by his military service.  Rather, only two possible 
explanations present.  The first is that his depression is 
secondary to problems caused by his long-standing antisocial 
personality disorder and chronic substance abuse.  The second 
is that his substance abuse and antisocial behaviors 
originated as a means of coping with pre-morbid depression 
problems that developed during his youth and were pre-
existing prior to his enlistment.  It is not uncommon for 
depression to be missed in youths with acting out behavior, 
because the acting out behavior is often the focus versus the 
depression because the acting out behaviors is what causes 
the attention to be paid to the youth.  Both explanations do 
not indicate the veteran's military service as the causative 
factor and both explanations are equally as likely.  The 
examiner concluded that in terms of his major depressive 
disorder, the assessment is that the problem is not likely 
caused by his military service, but is as likely as not 
secondary to the above pre-existing conditions.

In April 2006, service medical records pertaining to the 
September 1986 in-service hospitalizations were associated 
with the claims folder.  Thus, in October 2006, the veteran 
underwent another VA examination.  Upon mental status 
examination, the Axis I diagnoses were major depressive 
disorder, recurrent, severe with psychotic features, and 
polysubstance abuse, and the Axis II diagnosis was 
personality disorder not otherwise specified.  With regard to 
the diagnosis of major depressive disorder, the examiner 
noted that the veteran was diagnosed with depression during 
his second hospitalization in September 1986.  The examiner 
noted that it is clearly documented in the treatment notes 
that his symptoms of depression are thought to be secondary 
to his personality disorder which the examiner opined was 
present before he entered military service.  Thus, the 
examiner concluded that his depression is not likely caused 
or permanently exacerbated by his military service.  

Thus, as detailed hereinabove, based on an interview with the 
veteran, a mental status examination of the veteran, and a 
review of the claims folder, three different VA examiners 
opined that his current depression is not etiologically 
related to service.  

As noted, the September 2002 and October 2004 VA examiners 
did not review the detailed in-service clinical records 
pertaining to the veteran's September 1986 hospitalizations, 
thus such opinions are entitled to limited probative weight.  
However, even without the benefit of review of such records, 
both examiners still opined that the veteran's major 
depression is not etiologically related to service.  As 
detailed, the September 2002 examiner opined that the 
evidence of record at that time suggested that his problems 
during service were related to his characterological and 
interpersonal difficulties rather than a major mood disorder.  
Likewise, the October 2004 offered two explanations as to the 
etiology of his depression, that his depression was secondary 
to problems caused by his long-standing antisocial 
personality disorder and chronic substance abuse, or that his 
substance abuse and antisocial behaviors originated as a 
means of coping with pre-morbid depression problems that 
developed during his youth and were pre-existing prior to his 
enlistment.  But as the examiner concluded neither 
explanation included the veteran's military service as the 
causative factor.  

With the benefit of reviewing the entirety of the veteran's 
service medical records, the October 2006 VA examiner 
explained that the veteran's symptoms of depression were 
secondary to his personality disorder, and given his 
personality disorder he would have likely experienced such 
symptoms of depression whether or not he had entered service.  
The Board accepts the October 2006 VA examination as being 
the most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998), aff'd, 188 F.3d 1335 (Fed. Cir. 1999).  Given the 
depth of the examination report, and the fact that it was 
based on a review of the applicable record, the Board finds 
it is probative and material to the veteran's claim.  See 
Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the veteran's own lay statements to 
the effect that his major depressive disorder is causally 
related to his active service; however, it is noted that 
there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The issue in the present case clearly involved medical 
questions regarding both diagnoses and causation.  The Board 
is not competent to address such questions and must rely on 
the opinions of trained medical personnel.  The record 
includes sufficient medical evidence differentiating the 
veteran's psychiatric disorders, and the preponderance of the 
evidence is against a finding that the veteran's acquired 
psychiatric disability was manifested during service, or that 
it was manifested within one year from his discharge from 
service, or that it is otherwise related to his military 
service.  As noted earlier, the veteran's personality 
disorder is not a disability for VA compensation purposes.  
It follows that there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


